         Case 3:20-cv-01177-MPS Document 48 Filed 01/12/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT
JOE BALTAS,                                   :
        Plaintiff,                            : CIVIL ACTION NO.
                                              : 3:20cv1177 (MPS)
        v.                                    :
                                              :
DAVID MAIGA, in his individual and official :
capacities, ROLLIN COOK, in his individual :
and official capacities, ANGEL QUIROS, in his :
individual and official capacities, JACLYN    :
OSDEN, in her individual and official         :
capacities, and JESSICA SANDLER, in her       :
individual and official capacities,           :
        Defendants.                           :

                    RULING ON MOTION FOR RECONSIDERATION

        The plaintiff, Joe Baltas, is incarcerated at the Red Onion State Prison (“Red Onion”) in

Pound, Virginia. He has filed a civil rights complaint under 42 U.S.C. § 1983, against former

Commissioner Rollin Cook, District Administrator Angel Quiros, Director of Offender

Classification and Population Management David Maiga, Correctional Counselor Supervisor

Jaclyn Osden, and Correctional Counselor Jessica Sandler. See Compl. ECF No. 1, at 1-6. His

complaint alleges constitutional violations related to his transfer to Virginia and the conditions of

his confinement in Virginia.

       In an initial review order dated October 26, 2020, the court concluded that Baltas could

proceed on his First Amendment retaliation claims against Cook and Maiga in their individual

capacities; his First Amendment claims based on his right to free flow of incoming and outgoing

mail, legal mail, right to publications/information, and access to the courts against Cook, Maiga,

Angel Quiros, Osden and Sandler in their individual capacities; his Sixth Amendment claims

based on his rights to speedy trial and effective assistance of counsel against Cook, Maiga,
         Case 3:20-cv-01177-MPS Document 48 Filed 01/12/21 Page 2 of 5




Quiros, Osden and Sandler in their individual capacities; his Eighth Amendment claims against

Cook, Maiga, Quiros, Osden and Sandler in their individual capacities; and his Fourteenth

Amendment claims based on his confinement in administrative segregation without review

against Cook, Maiga, Quiros, Osden, and Sandler in their individual capacities. Baltas v. Maiga,

No. 3:20CV1177 (MPS), 2020 WL 6275224, at *22 (D. Conn. Oct. 26, 2020), Initial Review

Order, (ECF No. 16 at 46). The court dismissed all other claims without prejudice and afforded

Baltas 30 days to file an amended complaint. Id.

       Baltas has filed a motion for reconsideration. (ECF No. 27). He has also filed a motion

for extension of time to amend his complaint. (ECF No. 43).

       Baltas seeks reconsideration of the initial review order concerning his Eighth

Amendment transfer claims, Fourth/Fourteenth Amendment claims based on allegedly improper

withholding/seizure of his property, Interstate Compact and Contract claims, First Amendment

visitation claims, Fourteenth Amendment equal protection claims, Fourteenth Amendment due

process disciplinary hearing claims; he also seeks reconsideration of the court’s ruling

concerning the scope of his request for injunctive relief, and the basis for the injunctive relief to

be transferred back to Connecticut as sought in his motions for temporary restraining order and

preliminary injunction.

       The court assumes familiarity with and incorporates herein the facts from its prior initial

review order and its ruling on the motions for temporary restraining order and preliminary

injunction. (ECF No. 39).

               I.       Motion for Extension of Time



                                                  2
         Case 3:20-cv-01177-MPS Document 48 Filed 01/12/21 Page 3 of 5




       Baltas requests an extension of time to file his amended complaint to, inter alia, address

identified insufficiencies and clarify certain claims and facts. The court will afford Baltas until

February 19, 2021 to file his amended complaint.

               II.     Motion for Reconsideration

       A motion for reconsideration "generally will be denied unless the moving party can point

to controlling decisions or data . . . that might reasonably be expected to alter the conclusion

reached by the court." Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995); see also

D. Conn. L. Civ. R. 7(c)1 (“Motions for reconsideration shall not be routinely filed and shall

satisfy the strict standard applicable to such motions.”). "The major grounds justifying

reconsideration are 'an intervening change of controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest injustice.'" Virgin Atl. Airways, Ltd. v. Nat'l

Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992).

       The court has reviewed Baltas’s arguments for reconsideration concerning this court’s

initial review order dismissing his Eighth Amendment transfer claims, Fourteenth

Amendment/Fourth Amendment property-related claims, Interstate Compact and Contract

claims, First Amendment visitation claims, Fourteenth Amendment equal protection claims, and

Fourteenth Amendment due process disciplinary claims. The court finds that the motion does not

meet the “strict standard” for reconsideration set forth in the Local Rule and the case law and

will adhere to the rulings in its initial review order dismissing these claims without prejudice.




                                                  3
            Case 3:20-cv-01177-MPS Document 48 Filed 01/12/21 Page 4 of 5




Consistent with this court’s initial review order, however, Baltas may replead his claims in an

amended complaint. 1

        Baltas also argues that this court misinterpreted his request for relief in his complaint as

seeking release from administrative segregation in Virginia. Baltas’s motion for reconsideration

asserts that he seeks an order for Maiga to relieve him from administrative segregation

classification in Connecticut as he is not classified as administrative segregation in Virginia.

This request for relief was not clear from the allegation of the complaint, see (ECF No. at ¶ 168)

(“Plaintiff seeks declaratory relief and injunctive relief ordering the mandated Ad. Seg. Review

and release from Ad.Seg.”), and so the court interpreted his complaint as asserting a due process

claim seeking review of his segregated status in Virginia. See (ECF No. 16 at 37-38) see also

(ECF No. 1 at ¶ 106) (“As a result of being housed in VA Plaintiff has been subjected to RHU

and isolation confinement with any process of any kind for a term of 8 month and ongoing.”).

The court will adhere to its previous ruling in the initial review order. However, Baltas may

clarify his due process claim and request for relief in his amended complaint.

        Baltas’s motion for reconsideration regarding his motions for temporary restraining order

and preliminary injunctions to be transferred back to Connecticut due to safety concerns about

his continued incarceration in Virginia is moot as the court’s order on the motions for temporary

restraining order and preliminary injunction addressed this issue. See (ECF No. 39 at 23-24).

        III.    CONCLUSION



        1
          In his motion for reconsideration, Baltas explains that his complaint about being deprived of the
disciplinary procedures under the Connecticut Administrative Directive 9.5 (Cod of Penal Discipline)
concerns his Administrative Segregation classification by Connecticut DOC. Mot. (ECF No. 27-1 at 13).
Baltas may file an amended complaint to clarify his claim of procedural due process violation.
                                                    4
         Case 3:20-cv-01177-MPS Document 48 Filed 01/12/21 Page 5 of 5




       For the foregoing reasons, the motion for extension of time to file the amended complaint

(ECF No. 43) is GRANTED. The motion for reconsideration is DENIED. Upon review, the

court adheres to its previous rulings as to his Eighth Amendment transfer, Fourteenth

Amendment/Fourth Amendment property-related claims, Interstate Compact and Contract

claims, First Amendment visitation claims, Fourteenth Amendment equal protection claims,

Fourteenth Amendment due process disciplinary claims, and injunctive request for release from

administrative segregation; the request regarding the motions for temporary and preliminary

injunction request for transfer to Connecticut on the basis of safety concerns is moot.

       Baltas may file an amended complaint on or before February 19, 2021. Baltas is advised

that any amended complaint will completely replace the prior complaint in the action, and that no

portion of any prior complaint shall be incorporated into his amended complaint by reference.

       SO ORDERED at Hartford, Connecticut this 12th day of January 2021.




                                                                    _________/s/_____________
                                                                    Michael P. Shea
                                                                    United States District Judge




                                                5
